—Appeal from judgment insofar as it imposes sentence unanimously dismissed and judgment affirmed. Memorandum: The record indicates that, following entry of the judgment appealed from, defendant moved pursuant to CPL 440.20 (1) to set aside the sentence on the ground that it was invalid as a matter of law. That motion was granted, defendant was resentenced, and he has separately appealed from that judgment. Therefore, the judgment appealed from insofar as it imposes sentence has been superseded by the judgment resentencing defendant (see, People v Boscana, 114 AD2d 316; People v Cicero, 100 AD2d 627; see also, People v Rosenfeld [appeal No. 1], 187 AD2d 965, lv denied 81 NY2d 892). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Violation of Probation.) Present— Pine, J. P., Lawton, Callahan, Doerr and Davis, JJ.